Mollison, Judge:
The above-entitled appeals for reappraisement have been submitted for decision upon stipulation of counsel for the parties on the agreed facts in which I find that, except for the items of merchandise set forth in schedule “B,” attached hereto, foreign value, as defined in section 402(c), Tariff Act of 1930, as amended, is the proper basis for the determination of the value of the merchandise involved, and that such value is the appraised value, less 10 per centum net, packed.
As to the merchandise specified in said schedule “B,” the appeals for reappraisement having been abandoned, are to that extent dismissed.
Judgment will issue accordingly.
*566Schedule “B”
Reappraisement No. Collector’s No. Entry No. Date of export
R58/17645 06412 959873)4 5/16/57
Birch plywood as follows:
BJ/BB grade, %" thick, 72” x 48”
R58/17935 06507 928490 4/5/57
Birch plywood as follows:
BJ/BB grade, J4” thick, 62”'x 62”
61"'x 61”
60” x 60”
58” x 58”
52” x 52” BB grade }í" thick
60” x 48” BJ/BB grade, ]4" thick,
BB/WG grade, %i” thick 45” x 60
BB grade, J4” thick 48” x 48‘